Citation Nr: 0820347	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for lumbosacral 
paravertebral myositis (also referred to herein simply as a 
"lower back disability"). 

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for dermatophitosis, 
psoriasis, left hand claimed as left hand burn (also referred 
to herein simply as a "chronic skin disorder of the left 
hand").  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to April 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO), which determined that the veteran had 
not submitted new and material evidence to reopen his service 
connection claims for a lower back disability and chronic 
skin disorder of the left hand.  

In July 2007, the veteran appeared at an RO hearing; a 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In August 1994, the RO denied the veteran's request to 
reopen his claim of service connection for a lower back 
disability; the veteran did not appeal this decision.  

2.  The additional evidence presented since the August 1994 
final RO decision is cumulative and redundant, does not 
relate to an unestablished fact necessary to substantiate a 
service connection claim for a lower back disability, and 
does not raise a possibility of substantiating the claim.  

3.  In August 1994, the RO denied the veteran's request to 
reopen his claim of service connection for a chronic skin 
disorder of the left hand, claimed as left hand burn; the 
veteran did not appeal this decision.  

4.  The additional evidence presented since the August 1994 
final RO decision is cumulative and redundant, does not 
relate to an unestablished fact necessary to substantiate a 
service connection claim for a chronic skin disorder of the 
left hand, claimed as left hand burn, and does not raise a 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1994 RO decision denying the veteran's request 
to reopen the claim of service connection for a lower back 
disability is final.  38 C.F.R. § 7104(b); 38 C.F.R. 
§§ 3.156, 20.1103 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for a lower back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007). 

3.  The August 1994 RO decision denying the veteran's request 
to reopen the claim of service connection for a chronic skin 
disorder of the left hand, claimed as left hand burn, is 
final.  38 C.F.R. § 7104(b); 38 C.F.R. §§ 3.156, 20.1103 
(2007).

4.  New and material evidence has not been presented to 
reopen the claim of service connection for a chronic skin 
disorder of the left hand, claimed as left hand burn.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for claims involving a 
lower back disability and a chronic skin disorder of the left 
hand.  Service connection was previously considered and 
denied by an August 1994 RO decision.  The RO referenced the 
initial RO decision from July 1956 where no continuity of 
symptomatology or aggravation was found regarding the skin 
disorder and the back disability was linked to a congenital 
condition.  Furthermore, the February 1994 VA examination 
findings where not deemed to be new and material evidence by 
the RO because the skin condition was not shown to be 
attributed to service and the back condition was not shown to 
be aggravated by service.  The veteran did not appeal this 
decision and as such, the decision became final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 20.1103.  

The veteran sought to reopen both claims in January 2006.  In 
May 2006 the RO issued a rating decision finding that new and 
material evidence had not been submitted to reopen the 
veteran's claims.  The veteran's claims on appeal were 
previously denied pursuant to a final Board decision dated in 
September 1957.  The most recent prior final denial 
concerning the issues on appeal was rendered by the RO in an 
August 1994 rating decision.  

The Board notes that a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1994 decision that was the last and final adjudication 
that disallowed the veteran's claim.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312 (1999).  Furthermore, "material evidence" could be 
"some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
March 2006 notice letter provided to the veteran included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.

Lower back disability

At the time of the August 1994 RO decision denying service 
connection for a lower back disability, the evidence of 
record included the following: service treatment records 
(STRs), April 1957 hearing transcripts, an October 1954 
service treatment record containing a disclosure pertaining 
to "the fifth lumbar vertebrae is partially sacralized on 
the left, forming a pseudo articulation.  The L-S joint space 
is narrowed but this is a normal finding in this anomaly.", 
a February 1994 VA spine examination, statements from a 
fellow servicemen dated March 1956 where he recalls his 
observations of the veteran injuring his back, and December 
1993 statements from the veteran explaining his inability to 
obtain medical evidence.  

The evidence submitted since the August 1994 RO decision 
includes the following: copies of various STRs, VA treatment 
records from April 2005 to December 2006 which includes a 
summary of the February 1994 VA spine examination, a December 
2006 VA housebound examination, and the July 2007 RO hearing 
transcripts.

Of particular importance are the VA treatment records from 
April 2005 to December 2006 and the July 2007 hearing 
transcripts.  The VA treatment records from April 2005 to 
December 2006 do not contain any treatment administered for a 
lower back disability other than a disclosure of "chronic 
lower back pain" in December 2006 along with other ailments.  
Rather, the treatment records from April 2005 to December 
2006 disclose treatment for other ailments unrelated to the 
lower back.  

As for the July 2007 RO hearing transcript, the veteran 
described how he injured his back in December 1954 by 
attempting to lift a coat and place it on a high shelf.  (See 
page 3 of personal hearing transcript).  The veteran 
attempted to obtain x-rays but was unable to do so because of 
an incident involving the x-ray technician.  (See page 4 of 
personal hearing transcript).  The veteran stated that he did 
not follow up at a later date to get x-rays.  Id.  The 
veteran also disclosed that he did not seek medical treatment 
within one year after discharge from service.  Id.  In fact, 
the veteran testified that he has never sought medical 
treatment for his back since leaving service.  (See pages 4 & 
5 of the personal hearing transcript).  

Finally, the Board acknowledges that the December 2006 VA 
housebound examination references the findings from the 
February 1994 VA spine examination.  The February 1994 
findings were considered by the RO when the August 1994 
decision was issued and is therefore redundant of medical 
evidence previously submitted.  The Board also notes that 
copies of the STRs were resubmitted as part of the evidence 
of record since the August 1994 RO decision.  The STRs are 
also redundant of previously submitted medical evidence.

The Board finds that the evidence added to the claims file 
since the August 1994 final RO decision, in the context of 
the attempt to reopen the claim of entitlement to service 
connection for a lower back disability, fails to address the 
inadequacies of the appellant's claim at the time of the 
prior final denial.  The July 2007 transcript testimony did 
not provide any additional information that would assist the 
Board with analyzing the veteran's claim.  The July 2007 
testimony was essentially the same as the April 1957 
testimony where the veteran describes how he injured his back 
by picking up items.  

In this respect, the additional evidence submitted, while new 
in the sense that it was not previously of record, is not 
material because it does not contain any new evidence which 
shows the veteran has a condition which can be attributed to 
service.  The Board finds that the evidence submitted since 
the August 1994 RO decision is either cumulative or redundant 
of evidence previously submitted, or does not relate to an 
unestablished fact.  New and material evidence has not been 
presented to reopen the claim of service connection for a 
lower back disability.  

Chronic skin disorder of the left hand

At the time of the August 1994 RO decision denying the 
veteran's request to reopen the claim of service connection 
for a chronic skin disorder of the left hand, the evidence of 
record included the following: service treatment records, a 
February 1994 VA skin examination, and a December 1993 
statement from the veteran explaining his inability to obtain 
medical evidence.

The evidence submitted since the August 1994 RO decision 
includes the same evidence described above under the section 
addressing the lower back disability.  

Of particular importance are the VA treatment records from 
April 2005 to December 2006 and the July 2007 RO hearing 
transcripts.  The Board finds that these treatment records do 
not contain disclosures pertaining to treatments received by 
the veteran for his skin condition.  

As for the July 2007 RO hearing transcript, the veteran 
described how the skin on his hand was injured while on 
kitchen patrol.  (See page 6 personal hearing transcript).  
According to the veteran's testimony, the only treatment he 
received while in service was a certificate which prevented 
the veteran from ever engaging in kitchen patrol.  Id.  
Furthermore, the veteran stated he was not receiving current 
treatment for his hand when asked and also stated he was 
"anti-medical" when it comes to seeking medical treatment 
but also expressed greater concern for his lower back 
disability than his hand.  (See page 7 personal hearing 
transcript). The Board also notes that the resubmitted STRs 
are redundant of previously submitted evidence.

In conclusion, the Board finds that the evidence added to the 
claims file since the August 1994 final RO decision, in the 
context of the attempt to reopen the claim of a service 
connection for a chronic skin disorder of the left hand fails 
to address the inadequacies of the appellant's claim at the 
time of the prior final denial.  The Board agrees with the RO 
in its previous decisions where the veteran did not submit 
evidence that would attribute his skin disorder to service.  
The Board finds that the evidence submitted since the August 
1994 RO decision is either cumulative or redundant of 
evidence previously submitted, or does not relate to an 
unestablished fact.  New and material evidence has not been 
presented to reopen the claim of service connection for a 
chronic skin disorder of the left hand, claimed as left hand 
burn.  

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

By letter dated in March 2006, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

The Board also notes that the veteran has been informed 
through letters from the RO dated March 2006 and April 2006, 
the rating decisions, statement of the case and supplemental 
statement of the case of the definition of new and material 
evidence.  The March 2006 letter described what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's service treatment 
records and VA medical treatment records have been obtained.  
He has attended hearings and has been provided VA medical 
examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 


ORDER

1.  New and material evidence has not been presented to 
reopen the service connection claim for lumbosacral 
paravertebral myositis.  The appeal is denied.

2.  New and material evidence has not been presented to 
reopen the service connection claim for dermatophitosis, 
psoriasis, left hand claimed as left hand burn.  The appeal 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


